Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In claim 1, (emphasis added) the claim limitations of “a linear coupler to connect the traveler to the stage…, the linear coupler to cause the truck to move…., the linear coupler to allow the stage to move…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “linear coupler” is a general placeholder that is followed by these functions: 
(i) “connecting”; (ii) “causing movement” (the term “to cause”, as claimed, seems to imply directly creating the movement); (iii) “allowing movement” (the term “to allow”, as claimed, seems to imply indirectly/controllably effecting the movement).
However, the written description  (herein ‘spec’) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For “linear coupler” the spec describes the following (emphasis added):
[0031]… a linear coupler 226 is used to secure the truck 210 to the stage 106.  When the stage 106 moves along an axis described by arrow 230, the truck 210 of the left traveler mechanism 200 will move in close conformity with the stage along its rails 212.  The linear encoders 214 and read heads 216 will give the position of the truck 210 relative to the platen 104.
[0036]…Note that the traveler mechanism 200 in the figure includes a linear coupler 226, though as indicated above, this may be omitted in favor of a linear actuator that moves truck 210 along track 212 to follow the stage 106….
[0044] a linear coupler that connects the traveler to the stage such that when the stage moves in a direction parallel to the rail, the linear coupler causes the truck to move along the rail and when the stage moves in a direction transverse to the rail, the stage will be able to move relative to the truck.
[0057] a linear coupler that connects the traveler to the stage such that when the stage moves in a direction parallel to the rail, the linear coupler causes the truck to move along the rail 
The spec fails to describe what is the structure, material, and acts of the “linear coupler” because there are number of different types of linear couplers, for examples, but not limited to: magnetic linear couplers, mechanical linear couplers, hydraulic linear couplers.  
Even, in these types of linear couplers, each type of linear couplers comprises different structures, materials and acts to perform the function of linearly coupling. For examples, but not limited to: 
For the type of magnetic linear couplers: there are radially magnetic linear couplers, and axially magnetic linear couplers, i.e. the orientation of the components thereof are arranged differently; also, a magnetic linear coupler can be: a simple permanent magnet linear coupler or an electromagnetic linear coupler (i.e. a linear coupler comprises electromagnetic components, each of the components having electromagnetic winding/coil) or combined electromagnetic and permanent magnet linear coupler (i.e. a linear coupler comprises an electromagnetic component and a permanent-magnet component that magnetically interact with each other to create linear magnetic coupling torque).  
For the type of mechanical linear couplers, there are different types such as: coil-spring linear couplers, linear-mate couplers, Nut-screw-drive linear couplers, linear manipulators/couplers.  Each of these types of mechanical linear couplers having different structure and acts to perform the linear coupling function.  
There are many different types of “linear coupler”.  However, the spec fails to provide any specific and detailed description of the claimed “linear coupler” in claim 1, as the claimed 

Claim 9, by the same reason, is rejected because of the claimed limitations (emphasis added) “a plurality of connectors, each connector coupling one of the plurality of blocks to the stage…, the connector to cause the block associated with the respective track to move.., the connector to allow the stage to move relative to the block” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “connectors” is a general placeholder that is followed by these functions: 
(i) “connecting”; (ii) “causing movement” (the term “to cause”, as claimed, seems to imply directly creating the movement); (iii) “allowing movement” (the term “to allow”, as claimed, seems to imply indirectly/controllably effecting the movement).
However, the spec fails to disclose the corresponding structure, material, or acts of so-called “connectors” for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
For the claimed “connectors”, as in claim 9, the spec describes the following:
[0048] a plurality of connectors, each connector coupling one of the plurality of blocks to the stage such that when the stage moves in a direction parallel to one of the plurality of tracks, the connector causes the block associated with the track in question to move along the track and when the stage moves in a direction transverse to the track in question, the stage will be able to move relative to the block.
One would clearly notice that the language in the description of the spec is substantially the same as the claimed language in claim 9, without providing any detailed description of the corresponding structure, material, or acts of so-called “connectors” for performing the entire claimed functions.  In fact, paragraph [0048] is the only area in the spec merely mentions about the claimed “connectors”.
Thus, claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the spec fails to disclose the corresponding structure, material, or acts of so-called “connectors” for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, (emphasis added) the claim limitations of “a linear coupler to connect the traveler to the stage…, the linear coupler to cause the truck to move…., the linear coupler to allow the stage to move…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “linear coupler” is a general placeholder that is followed by these functions: 
(i) “connecting”; (ii) “causing movement” (the term “to cause”, as claimed, seems to imply directly creating the movement); (iii) “allowing movement” (the term “to allow”, as claimed, seems to imply indirectly/controllably effecting the movement).
See the same rejection reasons, as explained in details in the 35 U.S.C. 112(a) rejection above.
Claim 9, by the same reason, is indefinite because of the claimed limitations (emphasis added) “a plurality of connectors, each connector coupling one of the plurality of blocks to the stage…, the connector to cause the block associated with the respective track to move.., the connector to allow the stage to move relative to the block” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “connectors” is a general placeholder that is followed by these functions: 
(i) “connecting”; (ii) “causing movement” (the term “to cause”, as claimed, seems to imply directly creating the movement); (iii) “allowing movement” (the term “to allow”, as claimed, seems to imply indirectly/controllably effecting the movement).
See the same rejection reasons, as explained in details in the 35 U.S.C. 112(a) rejection above.
Therefore, the claims 1 and 9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because the claimed limitations of the respective claims 1 and 9 evoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but the spec fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Other claims included herein due to their dependencies to the respective rejected claims 1 and 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, as understood, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6353271, herein ‘Williams’) in view of Kosmowski (US 20080196631, herein ‘Kosmowski’).
RE claims 1 and9, Shibazaki discloses a traveler mechanism for localizing a stage comprising: a rail/track [84 fig. 8];  a truck/block [10 fig. 2] that travels on the rail;  a linear coupler/connector [76 fig. 6] that connects the traveler to the stage such that when the stage moves in a direction parallel to the rail, the linear coupler to cause the truck [10] to move along the rail [84] and when the stage moves in a direction transverse to the rail, the stage will be able to move relative to the truck;  and, a reference surface [58 fig. 4] positioned on the stage and opposing at least one distance sensor positioned on the truck, except for the following:
 (A) the rail is not disclosed to have a linear encoder; and the truck is not disclosed to have a read head that indicates a nominal position of the truck along the rail; and the position reported by the read head and the nominal distance reported by the distance sensors are combined to localize the stage;
(B) plural tracks, blocks and connectors, wherein each tracks has a scale and each block has sensor to determine a respective reported distance of the respective block relative to the reference surface, wherein the nominal position reported by the sensors directed to scales of each track and the reported distance reported by each of the distance sensors being are combined to localize the stage;
(C) a drive coupled between the truck and the rail, the drive to maintain a nominal distance between the stage and the truck as the stage moves along an axis defined by the rail.
RE the limitations listed in items (A)-(B), Kosmowski, however, teaches a traveler/positioning mechanism for localizing a stage comprising a rail [40], a track assembly [24], truck [22/42] with position sensors, scan leans [30] (i.e. read head) and an encoder [60].  Thus, by applying the Kosmowski important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior mechanism by providing the rail with a linear encoder, and provide the truck with a read head that indicates a nominal position of the truck along the rail; and the position reported by the read head and the nominal distance reported by the distance sensors are combined to localize the stage.  Doing so would provide detecting and measuring positional movement thereof.  As for plural tracks, blocks and connectors, as in claim 9, by applying the combined teachings of Shibazaki and Kosmowski important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior mechanism by providing plural tracks, blocks and connectors because duplicating disclosed prior art components would required only routine skills/knowledge in the art. 
RE the limitations listed in item (C), Kosmowski, however, teaches a traveler/positioning mechanism for localizing a stage comprising a rail [40], a track assembly [24], truck [22/42] with position sensors, scan leans [30] (i.e. read head), an encoder [60], and linear motor [46] as drive (see [0021], [0023]-[0026]).  Hence, by applying the Kosmowski important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior mechanism by providing a drive coupled between the truck and the rail, the drive to maintain a nominal distance between the stage and the truck as the stage .

Allowable Subject Matter
Claims 2-8, 10-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834